                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

    MARIO HURST                                                            CIVIL ACTION

    VERSUS                                                                 NO. 18-6299

    DR. HEATHER LAVOIE                                                     SECTION: “G” (2)


                                       ORDER AND REASONS

           Before this Court is Defendant Dr. Heather Lavoie’s (“Defendant”) “Motion to Dismiss

for Prescription, Res Judicata, and Failure to State a Claim Upon Which Relief Can Be Granted.”1

In this litigation, Plaintiff Mario Hurst (“Plaintiff”) alleges that Defendant failed to properly

diagnose his complaints of chest pain.2 Defendant filed the instant motion arguing that Plaintiff’s

claims should be dismissed because they are prescribed under 42 U.S.C. § 1983 and Louisiana

law, have already been decided by Louisiana state courts, and Plaintiff fails to state a claim upon

which relief can be granted.3 Having considered the motion, the memoranda in support and in

opposition, the record, and the applicable law, the Court will grant the motion.

                                             I. Background

           In this litigation, Plaintiff seeks to recover damages incurred because of an alleged denial

of due process by Defendant regarding a failure to diagnose and treat chest pain.4 Plaintiff alleges

that on May 21, 2013, he visited Defendant at the Louisiana State University Health Sciences




1
    Rec. Doc. 11.
2
    Rec. Doc. 1.
3
    Rec. Doc. 11 at 1.
4
    Rec. Doc. 1 at 1.


                                                    1
Center,5 for treatment related to his chest pain.6 Plaintiff states that Defendant released him in good

standing and indicated that his condition did not require further medical attention.7 Plaintiff

contends that his chest pain worsened subsequent to his visit with Defendant.8 Plaintiff avers that

Defendant’s failure to properly diagnose and treat his pain is a violation of his due process rights.9

Plaintiff asserts that he became aware of this alleged violation when he began to experience severe

chest pain on January 1, 2015.10

           On June 27, 2018, Plaintiff filed a complaint against Defendant alleging violations of the

Fourteenth Amendment for “physical injustification and harassment in life and liberty.”11 On

August 30, 2018, Defendant filed the instant motion to dismiss.12 On September 18, 2018, Plaintiff

filed an opposition.13

                                           II. Parties’ Arguments

A.         Defendant’s Arguments in Support of the Motion to Dismiss

           In the instant motion, Defendant urges the Court to dismiss Plaintiff’s Fourteenth

Amendment claims because the claims: (1) are prescribed under 42 U.S.C. § 1983 (“§ 1983”) and




5
    See Rec. Docs. 11-2 at 1; 11-4 at 3.
6
    Id.
7
    Id.
8
    Id.
9
    Id.
10
     Id.
11
     Id.
12
     Rec. Doc. 11.
13
     Rec. Doc. 15.


                                                     2
Louisiana law, (2) are barred under the doctrine of re judicata, and (3) fail to state a claim for a

Fourteenth Amendment due process violation.14

            First, Defendant avers that Plaintiff’s claim is prescribed under § 1983 and Louisiana law.15

Defendant characterizes Plaintiff’s claim as a Fourteenth Amendment Due Process violation

brought under § 1983.16 Defendant asserts that federal courts apply state statutes of limitations to

§ 1983 actions, and under Louisiana law, there is a one-year prescriptive period for general tort

actions.17 According to Defendant, Plaintiff appeared for his medical visit with Defendant on May

21, 2013, and alleges that “he first had knowledge of th[e] alleged [due process] violation on

January 1, 2015.”18 Defendant contends that Plaintiff’s claim is prescribed because “it was filed

five years after treatment and three and one-half years after he allegedly discovered the

violation.”19

            Next, Defendant contends that res judicata prevents Plaintiff from asserting this claim in

federal court because state courts have already decided a claim by Plaintiff that involved the same

nucleus of operative facts.20 Defendant states that Plaintiff filed a negligence action against

Defendant in the Civil District Court of Orleans Parish on July 13, 2015.21 Defendant alleges that

the Orleans Parish Civil District Court and Louisiana Fourth Circuit Court of Appeal found that


14
     Rec. Doc. 11-1.
15
     Id. at 1.
16
     Id. at 2.
17
     Id.
18
     Id.
19
     Id. at 3.
20
     Rec. Doc. 11-1 at 3–4.
21
     Id. at 1.


                                                     3
Plaintiff’s negligence claim had prescribed under La. Stat. Ann. § 9:5628 (“§ 9:5628”) and that

the discovery doctrine did not apply to Plaintiff.22 Defendants assert that this ruling was affirmed

by the Louisiana Fourth Circuit Court of Appeals and the Louisiana Supreme Court.23

            Defendant avers that the instant case is Plaintiff’s attempt to have this Court “review these

[state court] rulings and revive his claim under another theory of liability”24 Defendant contends

that “res judicata should be applied when the factual basis of the claims are identical.”25 Defendant

cites the Fifth Circuit case Sider v. Valley Line,26 for the proposition that where Louisiana courts

have rendered a final judgment on the merits, federal courts will not review for error but only for

finality.27 For these reasons, Defendant argues that “this [C]ourt is precluded from considering this

claim under res judicata.”28

            Finally, Defendant argues that Plaintiff fails to state a claim upon which relief can be

granted because medical malpractice claims do not give rise to a § 1983 action.29 Defendant also

asserts that Plaintiff cannot maintain that § 9:5628 violates his due process rights because the Fifth

Circuit has held that § 9:5628 does not violate procedural or substantive due process rights under

the Fourteenth Amendment.30 Accordingly, Defendant avers that the Court should dismiss



22
     Id. at 3.
23
     Id. at 1, 3.
24
     Id. at 3.
25
     Id.
26
     857 F.2d 1043, 1046 (5th Cir. 1988).
27
     Id.
28
     Id. at 4.
29
     Id.
30
     Id. at 4–5 (citing Montagino v. Canale, 792 F.2d 554, 557 (5th Cir. 1986)).


                                                            4
Plaintiff’s case because Plaintiff’s claim has prescribed, is barred by the doctrine of res judicata,

and Plaintiff has failed to state a claim upon which relief can be granted.31

B.          Plaintiff’s Arguments in Opposition to Defendant’s Motion to Dismiss

            In opposition, Plaintiff argues that the Louisiana Medical Malpractice Act’s prescriptive

statute, § 9:5628, allows for a claim to be asserted up to one year after the date of discovery.32

Plaintiff contends that he visited Defendant on May 21, 2013 for treatment of his chest pain, but

at that time, his pain was mild and rare-occurring.33 Plaintiff insists that he did not discover the

severity of his condition and Defendant’s negligence until January 1, 2015.34 In support of this

assertion, Plaintiff alleges that the Louisiana Court of Appeals noted that Plaintiff did not discover

his condition until January 1, 2015.35

            Plaintiff contends that § 9:5628 includes a discovery doctrine that allows a person to assert

a malpractice claim up to one year after the claimant discovers the alleged violation, as long as the

claim is filed no more than three years after the alleged violation occurred. 36 Plaintiff asserts that

because he discovered the severity of his pain on January 1, 2015 and filed a claim in state court

against Defendant in July 2015, his claim was timely filed.37 Plaintiff argues that because the




31
     Id. at 5.
32
     Rec. Doc. 15 at 1.
33
     Id.
34
     Id.
35
     Id.
36
     Id.
37
     Id.


                                                     5
discovery doctrine applies to this case, his claim is not prescribed.38 Therefore, Plaintiff requests

that the Court deny Defendant’s motion to dismiss.39

                                                III. Legal Standard

            Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”40 A motion to dismiss for failure to state

a claim is “viewed with disfavor and is rarely granted.”41 “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.’”42 “Factual allegations must be enough to raise a right to relief above the

speculative level.”43 A claim is facially plausible when the plaintiff has pleaded facts that allow

the court to “draw a reasonable inference that the defendant is liable for the misconduct alleged.”44

            On a motion to dismiss, asserted claims are liberally construed in favor of the claimant,

and all facts pleaded are taken as true.45 However, although required to accept all “well-pleaded

facts” as true, a court is not required to accept legal conclusions as true.46 “While legal conclusions

can provide the framework of a complaint, they must be supported by factual allegations.”47


38
     Id.
39
     Id.
40
     Fed. R. Civ. P. 12(b)(6).
41
     Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
42
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2008)).
43
     Twombly, 550 U.S. at 556.
44
     Id. at 570.
45
  Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993); see also
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007).
46
     Iqbal, 556 U.S. at 677–78.
47
     Id. at 679.


                                                           6
Similarly, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” will not suffice.48 The complaint need not contain detailed factual allegations, but it

must offer more than mere labels, legal conclusions, or formulaic recitations of the elements of a

cause of action.49 That is, the complaint must offer more than an “unadorned, the defendant-

unlawfully-harmed-me accusation.”50 From the face of the complaint, there must be enough factual

matter to raise a reasonable expectation that discovery will reveal evidence as to each element of

the asserted claims.51 If factual allegations are insufficient to raise a right to relief above the

speculative level, or if it is apparent from the face of the complaint that there is an “insuperable”

bar to relief, the claim must be dismissed.52

                                                    IV. Analysis

            In the instant motion, Defendant urges the Court to dismiss Plaintiff’s claims because (1)

the claims are prescribed under § 1983 and Louisiana law, (2) the doctrine of res judicata precludes

re-consideration of the issues, and (3) the complaint fails to state a claim upon which relief can be

granted.53 As an initial matter, the Court notes that it interprets pleadings and briefs of pro se

litigants liberally “to afford all reasonable inferences which can be drawn from them.”54 In the

Complaint, Plaintiff asserts that Defendant’s actions violated his “due process life and liberty


48
     Id. at 678.
49
     Id.
50
     Id.
51
     Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009).

 Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007); Moore v. Metro. Human Serv. Dep’t, No. 09-6470, 2010
52

WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (Vance, J.) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)).
53
     Rec. Doc. 11-1 at 1.
54
  In re Tex. Pig Stands, Inc., 610 F.3d 937, 941 n.4 (5th Cir. 2010) (citing Oliver v. Scott, 276 F.3d 736, 740 (5th Cir.
2002)).


                                                           7
[under] the 14th Amendment by physical injustification and harassment in life and liberty.”55

Plaintiff alleges that Defendant violated his Fourteenth Amendment rights to substantive and

procedural due process under the United States Constitution. The proper vehicle to assert a

Fourteenth Amendment claim is under 42 U.S.C. § 1983.56 In pertinent part, 42 U.S.C. § 1983

states that any person, acting under color of state law, who deprives a United States citizen “of any

rights, privileges, or immunities secured by the Constitution” shall be liable to such citizen.

Therefore, construing the complaint broadly, it appears that Plaintiff is alleging that Defendant, an

employee of the Louisiana State University Health System, violated his Fourteenth Amendment

rights and he is entitled to relief under § 1983.

           Addressing Defendant’s argument that Plaintiff’s § 1983 claim is prescribed under

Louisiana law, the Court first must determine the proper statute of limitations to apply to the claim.

Under Fifth Circuit precedent, “[s]ection 1983 does not prescribe a statute of limitations. Instead,

‘[t]he statute of limitations for a suit brought under § 1983 is determined by the general statute of

limitations governing personal injuries in the forum state.’”57 The Louisiana statute that provides

the prescriptive period for personal injury actions is Louisiana Civil Code article 3492.58 Pursuant




55
     Rec. Doc. 1 at 1.
56
  Burns–Toole v. Byrne, 11 F.3d 1270, 1273 n. 3 (5th Cir. 1994) (citing Hearth, Inc. v. Texas Department of Public
Welfare, 617 F.2d 381, 382–83 (5th Cir. 1980) for the proposition that the proper vehicle for federal constitutional
claims for damages is a § 1983 action).
57
  Heilman v. City of Beaumont, 638 F. App'x 363, 366 (5th Cir. 2016) (quoting Piotrowski v. City of Hous., 237 F.3d
567, 576 (5th Cir. 2001)).
58
  Elzy v. Roberson, 868 F.2d 793, 794 (5th Cir. 1989) (“[A]rticle 3492 is Louisiana's only statute of limitations for
personal injury actions.”).


                                                         8
to article 3492, tort claims are subject to a one-year prescriptive period.59 This period “commences

to run from the day injury or damage is sustained.”60

           Plaintiff’s claims arise out of allegations that Defendant failed to diagnose and treat his

chest pains during his May 21, 2013 visit to the Louisiana State University Health Sciences

Center.61 Plaintiff filed the complaint on June 27, 2018.62 Taking Plaintiff’s allegation that his due

process rights were violated on May 21, 2013 as true, this claim has prescribed because the instant

case was filed over five years later. Alternatively, in both the complaint and the opposition to the

instant motion, Plaintiff contends that though he visited Defendant on May 21, 2013, his pain was

mild at that time, and he did not then understand the full extent of his condition or the manner in

which his due process rights had been violated.63 Plaintiff alleges that it was not until January 1,

2015, that he discovered the severity of his chest pains.64 Plaintiff asserts that only then did he

realize that Defendant had violated his rights.65 Assuming that the prescriptive period began to run

on January 1, 2015, when Plaintiff allegedly discovered the injury, Plaintiff’s claims have

prescribed because he filed the instant case over three years later.

           The Fifth Circuit has instructed that a Rule 12(b)(6) motion to dismiss on the basis of

prescription should not be granted unless “it appears beyond doubt that the plaintiff can prove no




59
     La. Civ. Code Ann. art. 3492.
60
     Id.
61
     Rec. Doc. 1.
62
     Id.
63
     Rec. Doc. 1 at 1–2.
64
     Id.
65
     Id.


                                                    9
set of facts in support of his claim which would entitle him to relief.”66 Here, Plaintiff alleges that

his damages arose out of Defendant’s failure to diagnose and adequately treat his chest pains. In

the complaint, Plaintiff alleges that he visited Defendant on May 21, 2013 and was sent away

without treatment. Plaintiff further alleges that he discovered the injury on January 1, 2015.

Plaintiff’s complaint was filed on June 27, 2018. Because it appears beyond dispute that Plaintiff’s

claim has prescribed and there are no facts Plaintiff could prove in support of his claim that would

entitle him to relief, the Court will grant Defendant’s motion to dismiss.67

                                                   V. Conclusion

           For the reasons discussed above, the Court finds that Plaintiff’s claim is prescribed under

42 U.S.C. § 1983 and Louisiana law.

           Accordingly,

           IT IS HEREBY ORDERED that Defendant’s “Motion to Dismiss for Prescription, Res

Judicata, and Failure to State a Claim Upon Which Relief Can Be Granted”68 is GRANTED and

all claims are DISMISSED WITH PREJUDICE.

                                         11th day of January, 2019.
           NEW ORLEANS, LOUISIANA, this _____



                                                                _________________________________
                                                                NANNETTE JOLIVETTE BROWN
                                                                CHIEF JUDGE
                                                                UNITED STATES DISTRICT COURT




66
     Abdul-Alim Amin v. Universal Life Ins. Co. of Memphis, Tenn., 706 F.2d 638, 640 (5th Cir. 1983).
67
  Defendant also asserts that Plaintiff’s claims should be dismissed based on res judicata and failure to state a claim
upon which relief can be granted. Because the Court finds that Plaintiff’s claims are prescribed and should thus be
dismissed, it will not reach Defendant’s other arguments.
68
     Rec. Doc. 11.


                                                          10
